department of the treasury internal_revenue_service washington d c mar sin eo-r3b employer_identification_number legend dear sir or madam this is in response to a letter dated date requesting rulings under sec_507 on the internal_revenue_code and other provisions of the code concerning your the foundation’s proposed termination of private_foundation_status the foundation has requested the following rulings as of the date of the filing of the notice of termination of private_foundation_status pursuant to sec_507 of the code and sec_1_507-1 of the regulations the foundation will be deemed to have ceased to exist for purposes of subchapter_f of chapter and chapter and to have been reconstituted as a newly organized entity that will not qualify as an organization described in sec_501 if the foundation terminates its status as a private_foundation under sec_507 of the code the service will exercise its authority under sec_507 to abate the tax imposed by sec_507 after the date of the filing of the notice under sec_507 of the code chapter will not apply to the foundation accordingly the sale of assets of the foundation as described herein will not be subject_to tax on self-dealing under sec_4941 after the date of filing the notice under sec_507 of the code the foundation will not be required to file annual information returns pursuant to sec_6033 dollar_figure the foundation was incorporated in x for educational_purposes specifically the foundation educates children through research seminars and conferences publishing literature curriculum enrichment and the training of teachers the foundation is exempt under sec_501 of the code a private_foundation within the meaning of sec_509 and is a private_operating_foundation within the meaning of sec_4942 since the foundation’s inception it has received substantially_all of its funds from n has contributions and interest-free loans from its founder and foundation_manager n and publishing revenues the foundation has a patent application pending for its o recently concluded that the foundation’s publishing activities can no longer generate enough income to be self-supporting if it must operate within the constraints applicable to tax exempt_organizations consequently the foundation’s board_of directors has proposed that it terminate its private_foundation_status by filing a notice of such termination with the service under sec_507 of the code and requests that the amount of tax due under sec_507 be abated pursuant to sec_507 the foundation will then sell its assets less the loans payable to n at fair_market_value as determined by means of an independent appraisal to a general business corporation controlled by n that will take over the foundation's publishing activities as a for-profit taxable enterprise it is expected that most of the purchase_price will be represented by the assumption of promissory notes payable to n after the sale the foundation will adopt a pian of liquidation and distribute any remaining assets to one or more unrelated charitable organizations described in sec_507 of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that except as provided in sec_507 the status of any organization as a private_foundation shall be voluntarily terminated only if such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or has the entire amount of such tax abated under subsection g sec_507 of the code provides that there is imposed on each organization which is referred to in subsection a a tax equal to the lower_of - - the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation 3f sec_507 of the code provides that the secretary may abate the unpaid portion of the assessment of any_tax imposed by subsection c or any liability in respect thereof if the private_foundation distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months sec_509 of the code provides that unless otherwise excepted organizations recognized as exempt under sec_501 of the code are classified as private_foundations sec_509 provides generally that once an organization is classified as a private_foundation it shall be treated as a private_foundation until such status is terminated under sec_507 sec_4941 a of the code imposes a tax on the disqualified_person on each act of self-dealing between a disqualified_person and private_foundation sec_4941 of the code imposes a tax on the private_foundation manager who participated in the act of self-dealing for which a self-dealing_tax was imposed under sec_4941 a sec_4941 of the code imposes additional self-dealing taxes unless the self dealing acts are corrected sec_4941 and b of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 d e of the code states that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code includes substantial contributors foundation managers and business entities that are controlled by disqualified persons as disqualified persons sec_6033 of the code requires private_foundations to file annual information returns sec_1_507-1 of the regulations indicates that a voluntary termination of private_foundation_status under sec_507 of the code does not relieve a private so foundation and or any of its disqualified persons of any liability for taxes under chapter of the code sec_1_507-9 of the regulations provides that no tax that is imposed under the provisions of chapter of the code shall be abated under sec_507 which concerns the abatement of termination_tax under sec_507 ruling termination of private_foundation_status pursuant to sec_507 of the code requires both notice to the service and payment of the tax imposed by sec_507 or abatement of the tax pursuant to sec_507 the foundation has asked for abatement under sec_507 sec_507 permits abatement in cases where a private_foundation transfers all of its net assets to one or more public_charities described in sec_170 other than in clauses vii and viii the foundation has represented that this transfer will not occur by or on the date its files the notice of termination on the date the foundation proposes to submit its notice of intent to terminate it would not have paid the termination_tax imposed by sec_507 in addition after the date the foundation submits its notice to terminate but before the date the foundation distributes its net assets to charities described in sec_507 the foundation will sell its assets to a corporation controlled by n after the foundation completes this sale of assets it will then distribute its net assets to charities described in sec_507 charities will not occur by or on the date the foundation submits its notice of intent to terminate the commissioner would not have the discretion to abate the termination_tax under sec_507 on the date the foundation submits its notice of intent to terminate thus on the date the foundation submits its notice it would not have paid the sec_507 tax nor would the tax be abated therefore on the date foundation files the notification it would not have terminated its private_foundation_status under sec_507 and it would still be treated as a private_foundation under sec_509 subject_to the chapter requirements since the transfer of all its net assets to appropriate public ruling the foundation requested in ruling_request two that the service rule that if the foundation terminates is status as a private_foundation under sec_507 of the code the service will exercise its authority under sec_507 to abate the termination_tax imposed by sec_507 in ruling_request one the foundation asked that the service rule that the termination is effective on the date it submits its notification of intent to terminate its private_foundation_status however under the facts of the proposed transaction on the date the foundation submits its notice of intent to terminate its private_foundation_status it would not have terminated its private j ki foundation status nor would the foundation have met the criteria for abatement specified in sec_507 because it would not have distributed its net assets to public_charities therefore ruling_request two involves a hypothetical situation accordingly pursuant to section dollar_figure of revproc_2001_4 ilr b the service declines to issue a ruling on this issue section dollar_figure of revproc_2001_4 may decline to issue a ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts and circumstances of a particular case in addition the service pursuant to ruling as discussed in response to ruling_request one at the time of the proposed sale of the foundation’s assets the foundation would not have terminated its private_foundation_status and would still be subject_to the requirements of sec_4941 of the code furthermore the substance of the proposed transaction described above is the sale of the foundation's assets to a disqualified_person this would clearly be an act of self-dealing as defined in sec_4941 of the code subjecting the business_entity controlled by n and n separately as foundation_manager to self-dealing taxes under sec_4941 and further the business_entity and n would be subject_to additional taxes under sec_4941 b unless the self-dealing act is corrected in addition under sec_1_507-1 and -9 a of the regulations any future termination under sec_507 would not negate any_tax assessed pursuant to sec_4941 ruling as discussed in response to ruling_request one on the date the foundation files the notice described in sec_507 of the code it would not have terminated its private_foundation_status and would still be subject_to the annual filing_requirements of sec_6033 these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described cte please keep a copy of this ruling in your permanent records sincerely oo robert c 4arp manager exempt_organizations technical group r jr fs
